803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.M. C. GRIFFIN, Plaintiff-Appellantv.DALE FOLTZ, DENNIS STRAUB, JOHN VOIGT, Defendants-Appellees.
No. 86-1381.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1986.

BEFORE:  LIVELY, Chief Judge;  MERRITT, Circuit Judge;  and TIMBERS, Senior Judge.*

ORDER

1
The plaintiff appeals the summary judgment for the defendants in this pro se prisoner civil rights action.  He now moves for the appointment of counsel.  That motion was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The plaintiff was an inmate at the State Prison of Southern Michigan (SPSM) at the time this action was filed.  He asserted three SPSM officials denied him equal protection and due process of law in handling a grievance filed by the plaintiff and in conducting a disciplinary proceeding against him.  He also asserted the denial of medical attention during three days of administrative segregation.  The defendants filed a motion for summary judgment supported by affidavits and other evidentiary material.  The district court granted that motion, finding none of the three defendants liable for the alleged unconstitutional deprivations.


3
For the reasons stated by the district court in its order of April 15, 1986, we conclude it did not err in granting summary judgment to the defendants.  Although the district court erred in holding the disciplinary hearing officer entitled to absolute immunity for his role at that hearing, see Cleavinger v. Saxner, --- U.S. ----, 106 S. Ct. 496, 88 L.Ed.2d 507 (1985) (hearing officer entitled only to qualified immunity,) we agree with the court's alternative holding that the plaintiff was not denied any due process rights at the hearing.  Likewise, we conclude there is no merit to the plaintiff's assertion that he was entitled to a default judgment in the district court.


4
The motion for appointment of counsel is denied.


5
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed because no substantial issue is presented.  Rule 34(a), Federal Rules of Appellate Procedure;  Rule 9(d)(3), Rules of the Sixth Circuit.


6
The judgment of the district court is affirmed.



*
 The Honorable William H. Timbers, Senior Judge, United States Court of Appeals for the Second Circuit, sitting by designation